Citation Nr: 1426238	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-26 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In March 2011, the Veteran testified during a hearing via video conference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In November 2011, the Board remanded this issue.  The appeal has been returned to the Board for further adjudication.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington D.C.    VA will notify the appellant if further action is required.  


REMAND

Unfortunately, another remand is required in this case.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board remanded the claim in November 2011 for additional development and to schedule the Veteran for a VA spine examination.  The Board instructed the RO or AMC to schedule the Veteran for a VA spine examination whereby the examiner was to provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran has a current back disorder related to active service.  The examiner was to provide a comprehensive report including complete rationales, specific facts relied upon in reaching his or her conclusions, and address the Veteran's complaints of continuing symptoms since service.  

The Veteran was provided a VA spine examination in February 2012.  After examining the Veteran and reviewing the claims file, the VA examiner stated it was less likely than not (less than 50 percent probability) that the Veteran's back condition incurred in or was caused by the claimed in-service injury, event, or illness.  The rationale given was that there was not sufficient evidence to make a conclusion that the low back condition is secondary to, related to, or the result of military service.  The examiner went on to state that he could not establish a medical connection between the military service and the Veteran's current complaints of and findings in the lower back.  

This examination is not adequate for nexus purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided).  Specifically, the examiner stated he could not establish a medical connection between the Veteran's military service and his current complaints of and findings in the lower back.  The examiner did not reference the specific facts relied upon for his conclusion, making his conclusion speculative.  At the very least, the Board finds that he should have addressed the Veteran's documented complaints of low back in service in February 1984 and his report of continuing complaints throughout and after service.  Thus, the February 2012 VA examiner did not adequately answer the primary question contained in the Board's November 2011 remand.  

Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  VA must ensure that any medical opinion is based on sufficient facts or data, and thus it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.  The examiner may have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination, and should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

The February 2012 VA examination did not provide an opinion that adequately answered the questions contained in the Board's November 2011 remand.  Therefore, on remand, an addendum opinion or, if necessary, a new examination and opinion will be requested regarding whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran has a current back disorder related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's entire claims file, to include a copy of this REMAND, should be forwarded to the February 2012 VA examiner for an addendum opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran has a current back disorder related to active service.  

The findings should be reported in detail and the examiner must provide a full rationale for the opinion, reference the specific facts relied upon in reaching his conclusions, and address the Veteran's complaints of continuing symptoms since service.  The examiner should also specifically comment on the Veteran's documented complaints of low back in service in February 1984, and his report of continuing complaints throughout and after service.

2.  If the February 2012 VA examiner is unavailable, arrange for another VA examination of the Veteran to determine whether any current low back disorder is related to the Veteran's active service.  The examiner should specifically opine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran has a current back disorder related to active service.  

The findings should be reported in detail and the examiner must provide a full rationale for the opinion, reference the specific facts relied upon in reaching his or her conclusions, and address the Veteran's complaints of continuing symptoms since service.  The examiner should also specifically comment on the Veteran's documented complaints of low back in service in February 1984, and his report of continuing complaints throughout and after service. 

3.  Then readjudicate the claim on appeal.  If the benefit is not granted, issue a supplemental statement of the case, allow an appropriate time for response, and then return the case to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



